Case: 17-50209      Document: 00514571083         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-50209                              July 25, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS DENOVA LOPEZ, also known as Joel Jaimes Denova,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-68-4


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Jesus Denova Lopez appeals the 210-month sentence imposed after he
pleaded guilty to four crimes arising from a large drug-trafficking conspiracy.
The sentence was at the top of the correctly calculated advisory guideline range
and is presumed to be reasonable. See United States v. Alonzo, 435 F.3d 551,
554 (5th Cir. 2006). The presumption may be rebutted if Denova Lopez shows
“that the sentence does not account for a factor that should receive significant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50209    Document: 00514571083     Page: 2   Date Filed: 07/25/2018


                                 No. 17-50209

weight, it gives significant weight to an irrelevant or improper factor, or it
represents a clear error of judgment in balancing sentencing factors.” United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Denova Lopez argues that the sentence does not sufficiently account for
his sincere contrition, acceptance of responsibility, limited education, and lack
of any criminal history. Further, he argues that a sentence at the bottom of
the guideline range would have satisfied the sentencing factors of 18 U.S.C.
§ 3553(a), including protecting the public and deterring him from additional
criminal conduct. He concludes that the district court committed a clear error
in weighing the § 3553(a) factors.
      In essence, Denova Lopez asks this court to substitute his assessment of
the sentencing factors for the district court’s, which is contrary to the
deferential review dictated by the Supreme Court in Gall v. United States, 552
U.S. 38, 51 (2007). His disagreement with the sentence does not rebut the
presumption of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010). While a lesser sentence might have also been reasonable,
Denova Lopez has not shown that the sentence the district court imposed was
unreasonable. See Gall, 552 U.S. at 51.
      The judgment is AFFIRMED.




                                       2